15-1377
Asante-Addae v. Sodexo

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1
and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

    At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, at 40 Foley Square, in the City of New York, on
the 22nd day of January, two thousand sixteen.

Present: ROBERT A. KATZMANN,
                     Chief Judge,
         AMALYA L. KEARSE,
                     Circuit Judge,
         LORNA G. SCHOFIELD,
                     District Judge.*
________________________________________________

YAA ASANTE-ADDAE,

                               Plaintiff-Appellant,

                               v.                                                            No. 15-1377

SODEXO, INC.,

                               Defendant-Appellee,

EASTERN CONNECTICUT HEALTH NETWORK,

                               Defendant.

________________________________________________

For Plaintiff-Appellant:                MARIA K. TOUGAS, Jacobs, Walker, Rice & Barry, LLC,
                                        Manchester, CT.
*
  The Honorable Lorna G. Schofield, of the United States District Court for the Southern District of New York,
sitting by designation.

                                                         1
For Defendant-Appellee:              JOHN G. STRETTON (Kelly M. Cardin, on the brief), Ogletree,
                                     Deakins, Nash, Smoak & Stewart, P.C., Stamford, CT.


       Appeal from the United States District Court for the District of Connecticut (Bryant, J.).

       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

and DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-appellant Yaa Asante-Addae (“Asante”), a former employee of defendant-

appellee Sodexo, Inc. (“Sodexo”), appeals the district court’s grant of summary judgment for

Sodexo on her claims of employment discrimination, hostile work environment, and

discriminatory retaliation under Title VII of the Civil Rights Act of 1964 and the Connecticut

Fair Employment Practices Act, and her state-law claims of intentional and negligent infliction

of emotional distress. We assume the parties’ familiarity with the underlying facts, procedural

history, and the issues on appeal.

       We review a district court’s grant of summary judgment de novo and construe the

evidence in the light most favorable to the non-moving party. Irby v. N.Y.C. Transit Auth., 262

F.3d 412, 413 (2d Cir. 2001) (per curiam). However, even if we must draw inferences in her

favor, the party opposing summary judgment may not rely on “speculation or conjecture as to the

true nature of the facts to overcome a motion for summary judgment.” Knight v. U.S. Fire Ins.

Co., 804 F.2d 9, 12 (2d Cir. 1986).

       Here, our review of the record and relevant case law shows that the district court properly

granted summary judgment in favor of Sodexo on all of Asante’s claims. We affirm the district

court’s judgment for substantially the same reasons stated by the district court in its thorough and

well-reasoned memorandum of decision.




                                                  2
       We have considered all of Asante’s arguments on this appeal and find that they lack

merit. For the reasons given, we AFFIRM the judgment of the district court.

                                            FOR THE COURT:
                                            CATHERINE O’HAGAN WOLFE, CLERK




                                               3